EXHIBIT 10.4

 

CISCO SYSTEMS, INC.

 

PROFESSIONAL AND LEADERSHIP INCENTIVE PLAN

 

FY 2005

 

I. INTRODUCTION

 

  A. The Objective of the Professional and Leadership Incentive (P&LI) Plan (the
“Plan”) is to provide eligible employees of Cisco Systems, Inc. (“Cisco”) and
its subsidiaries (as defined in Paragraph III.C. below), with the opportunity to
receive a payment for their contributions to the success and profitability of
Cisco. Participation in the Plan and the payment of any sums hereunder shall be
at the sole and absolute discretion of Cisco. “Cisco and its subsidiaries” are
referred to herein as “the Company.”

 

  B. Participants: This Plan, as determined by Cisco on a fully discretionary
basis, applies solely to regular employees of Cisco Systems, Inc. and its
subsidiaries (as defined in Paragraph III.C. below) in salary grades 1 through
14, 083, 084, 090, 150, 200, and 888 (“Plan Participants”), who Cisco determines
meet the eligibility requirements set forth in Section II. For purposes of this
Plan and unless otherwise prohibited by applicable law, the term “regular
employee” means an individual who is deemed by Cisco to be both an employee of
the Company and employed for an unspecified or indefinite period of time.

 

  C. Effective Date: This Plan is only effective for Cisco’s fiscal year 2005
beginning August 1, 2004, through July 30, 2005 (the “Fiscal Year”). This Plan
is limited in time and will expire automatically on July 30, 2005 (“Expiration
Date”). This Plan also supersedes all prior bonus and incentive plans, whether
with Cisco Systems, Inc. or a subsidiary or affiliate thereof, as well as any
written and/or oral representations regarding the subject matter of this Plan.

 

  D. Changes in Plan: Cisco reserves the right to modify or terminate the Plan
in total or in part, at any time. Any such modification or termination must be
approved in writing by either (i) the President/CEO or Senior Vice President of
Human Resources of Cisco Systems, Inc. or (ii) resolution of the Cisco Systems
Inc. Compensation Committee. Any modification must expressly provide that it is
modifying this Plan.

 

  E. Cisco Authority: Cisco reserves the right to interpret this Plan document
on a fully discretionary basis, which authority includes but is not limited to
the right to determine employee eligibility for participation in the Plan; to
determine the amount, if any, to be paid under the Plan; to terminate, amend, or
modify the Plan; and to take any other action in relation to administration of
the Plan. Nothing in this Plan is intended to create an entitlement to any
employee for any incentive payment hereunder except as Cisco may determine in
its discretion.



--------------------------------------------------------------------------------

Professional & Leadership Incentive Plan FY 2005   Page 2 of 8

 

  F. Entire Agreement: This Plan, as it may be modified in accordance with the
foregoing, is the entire writing regarding the subject matter of this Plan and
supersedes all prior bonus and commission incentive plans, employment contracts
whether with any holding company, subsidiary, or affiliate thereof (including
Cisco Systems, Inc.) and any written and/or oral representations regarding the
subject matter of this Plan, unless superseded by local law. All payments under
this Plan are fully discretionary payments. Participation in this Plan during
the Fiscal Year will not convey any entitlement to participate in this or future
plans or to the same or similar cash incentive benefits. Payments under this
Plan are an extraordinary item of compensation that are outside the normal or
expected compensation for the purpose of calculating any of the following
payments: termination, severance, redundancy, end-of-service premiums, bonuses,
long-term service awards, overtime premiums, pension or retirement benefits, and
any other similar payments and extra benefits.

 

II. ELIGIBILITY AND INCENTIVE PLAN ELEMENTS

 

  A. Eligibility: Assuming all other conditions of the Plan are met and that
Cisco determines in its discretion to make payments under the Plan, to be
considered for a discretionary incentive payment hereunder, a Plan Participant
must satisfy each of the following eligibility requirements:

 

  1. The employee must be deemed by Cisco to be employed by the Company as a
regular employee in an incentive-eligible position on or before the first
working day of the last fiscal quarter of the Fiscal Year, and must be employed
as a regular employee in an incentive-eligible position on the last working day
of the Fiscal Year;

 

  2. The employee must not be providing services to Cisco as a temporary
employee, intern or as an independent contractor, consultant, or agent under a
written or oral contract, or purchase order, and must not be classified by Cisco
as a temporary employee, independent contractor, consultant, or agent (whether
or not such classification is upheld upon review by a governmental, judicial or
other agency);

 

  3. At both the time of calculation of the incentive award and at the time of
payment, the employee:



--------------------------------------------------------------------------------

Professional & Leadership Incentive Plan FY 2005   Page 3 of 8

 

  a. must not be concurrently on a sales incentive or commission plan;

 

  b. cannot have entered into an employment termination agreement (including,
but not limited to, any agreement, other than an employment agreement or offer
letter, in respect of an employee’s termination of employment);

 

  c. must not be on a Performance Improvement Plan, letter of concern, work
plan, etc.;

 

  d. must not be rated as N in his/her most recent performance evaluation; and

 

  e. must not be deemed by Cisco to have violated the business conduct
requirements described below in the section entitled Miscellaneous (Section
III.C.).

 

All payments under the Plan rest within the sole and absolute discretion of
Cisco and, in particular, any payment for employees ranked in the bottom 5% of
their organization and/or for employees who have been offered (but not accepted)
an employment termination agreement (including, but not limited to, any
agreement, other than an employment agreement or offer letter, in respect of
termination of employment) is at manager’s discretion and requires approval from
Human Resources.

 

Employees meeting all eligibility requirements of the Plan who have less than
one year of service will be eligible to receive a discretionary incentive that
is pro-rated from the effective date of participation in the Plan up to and
including the Expiration Date. Unless otherwise required by law, in no event
will an employee be eligible to receive an incentive under this Plan unless
he/she is employed on the last working day of the Fiscal Year.

 

  B. Elements of Calculation:

 

Incentives under this Plan are calculated on a fully discretionary basis, in
accordance with the following formula:

 

Base Salary   X   Incentive Target Percentage    X    Individual
Performance
Factor    X    Customer
Satisfaction
Factor    X    Company
Performance
Factor    X

 

Teamwork

and

Collaboration Factor

  X   Pro-ration Factor    =    Total Annual
Incentive

 

  1. Base Salary shall mean the annual base salary in effect (i) at the end of
Q2 for the purposes of calculating midyear advances, if any (as described below
in section II.F.); and (ii) at the end of Q4 of the Fiscal Year for year-end
payments, if any. If the employee’s salary currency changes during the Fiscal
Year, the salary currency in effect before the change will be used as the basis
for the incentive calculation for the period in which



--------------------------------------------------------------------------------

Professional & Leadership Incentive Plan FY 2005   Page 4 of 8

 

       that currency was in effect. The post-change currency will be the basis
for the incentive calculation on a pro-rated basis for the period in which it
was in effect. These two pro-rated incentive award amounts will be added
together to determine the total annual incentive award amount. Incentive
payments will be made in the employee’s salary currency in effect at the end of
Q2 for midyear advances, if any, and at the end of Q4 for year-end payments, if
any. Base Salary shall not include variable forms of compensation including, but
not limited to, overtime, on-call pay, lead premiums, shift differentials,
bonuses, incentive compensation, commissions, stock options, expense allowances,
or reimbursements.

 

  2. Incentive Target is a percentage of base salary determined by the
participant’s grade level and may be changed at the discretion of Cisco at any
time during the Fiscal Year. If the target is modified, impacted employees will
be notified.

 

Grades


--------------------------------------------------------------------------------

  Incentive Target


--------------------------------------------------------------------------------

1-4     7% 5-7   10% 8 and 9   14% 10 and 11   17% 12   30% 013, 014, 083, 084,
and 090   40% 200 and 888   50% 150   60%

 

  3. Individual Performance Factor (IPF) is based upon the manager’s evaluation
of a participant’s performance and contribution for the Fiscal Year.

 

  4. Teamwork and Collaboration Factor (T&C) is based upon the manager’s
evaluation of a participant’s ability to work as a team player and collaborate
with others across the company, suppliers, partners and/or customers.

 

  5. Company Performance Factor is based upon Cisco’s financial performance, as
determined by Cisco in its sole and absolute discretion.

 

  6. Customer Satisfaction Factor is based upon a blend of Primary and Secondary
customer satisfaction surveys drawn from Cisco worldwide.

 

  7. Pro-ration Factor accounts for the number of calendar days or hours within
the day during the Fiscal Year that an employee was in an incentive-eligible
position under this Plan. For example, the Pro-ration Factor for an employee who
has been in the Plan the entire year will be 1.00. For an employee who has been
in the Plan for 6 months, this factor



--------------------------------------------------------------------------------

Professional & Leadership Incentive Plan FY 2005   Page 5 of 8

 

     will be 0.50. Unless otherwise required by law, employees in the following
situations will have a Pro-ration Factor of less than 1.00:

 

  · Employees in the Plan who transfer to a new position not covered by the
Plan.

 

  · Employees who transfer from one incentive-eligible position to another
incentive-eligible position. Employees in this situation will have their
eligibility under the Plan prorated based on length of time in each position.

 

  · Employees who have been in the Plan less than 12 months (such as a New Hire,
or an employee who transfers from a non-incentive eligible position into an
incentive eligible position).

 

  · Employees who have been on a leave of absence of any duration during the
fiscal quarter with the exception of Emergency Call-up Military Leave.

 

  · Employees working less than the applicable full-time standard work week.
Such employees will have a Pro-ration Factor that reflects the average number of
hours of worked.

 

Any modification to the Pro-ration Factor must be approved by the next-level
Manager and the Director of Compensation in advance of the year-end close date.

 

  C. Total Annual Incentive shall be the product of the foregoing seven factors
and shall be less any advances, including, but not limited to, midyear advances
and unearned commission advances, draws, other outstanding debts and appropriate
withholdings.

 

  D. Transfers and Terminations: A participant in the Plan who transfers to a
new position within Cisco not governed by this Plan will be eligible to receive
payments under the Plan on a pro-rata basis. Such employee’s Pro-ration Factor
will reflect the percentage of time the employee was an eligible participant in
the Plan. Employees who transfer into the Plan from another plan will be subject
to pro-ration as well, and will be eligible to receive payments under the Plan
in accordance with the Pro-ration Factors described above.

 

A participant must be employed on the last working day of the Fiscal Year to be
eligible for the year-end payment. A participant must be employed on the day of
distribution to receive a partial midyear advance payment under paragraph II.F.
Unless otherwise required by law, if an employee terminates prior to the
applicable date, the employee will not be eligible for such incentive or partial
payment.



--------------------------------------------------------------------------------

Professional & Leadership Incentive Plan FY 2005   Page 6 of 8

 

  E. Incentive Formula and Calculation Example: Assuming a base salary of
$95,000, Incentive Target of 14%, Individual Performance Factor of 1.00, a
Customer Satisfaction Factor of 1.05, Company Performance Factor of 1.00,
Teamwork and Collaboration Factor of 1.0, and a Pro-ration Factor of 1.00, the
Total Annual Incentive for an employee meeting all eligibility requirements,
would be calculated as follows:

 

Sample Calculation

 

Base Salary       Incentive Target Percentage       Individual Performance
Factor       Customer Satisfaction Factor       Company Performance Factor    
$95,000   X   0.14   X   1.0   X   1.05   X   1.0   X

 

Teamwork

and

Collaboration

Factor

      Pro-ration Factor       Total Annual Incentive 1.0   X   1.0   =  
$13,965.00*

 

*less any advances, including, but not limited to, midyear advances and unearned
commission advances, draws, other outstanding debts, and appropriate
withholdings.

 

In this example, the total incentive equals 14.7% of base salary.

 

  F. Midyear Advance of Year-End Incentive Payment: If, at the midpoint of the
Fiscal Year, Cisco determines, in its sole discretion, that the Company
Performance Factor is at a minimum of 1.00, Cisco may elect to make an advance
of incentive payments at that time. Any such payment will be treated as an
advance, and will not be more than 50% of the incentive target times base
salary, reduced by any advances, including, but not limited to, unearned
commission advances, draws, other outstanding debts, and appropriate
withholdings. This advance will be deducted from the Total Annual Incentive
year-end payment, if any. Only Plan Participants who have met job expectations,
were hired in an incentive eligible position under this Plan on or before the
first working day of the second quarter of the Fiscal Year and are actively
employed by Cisco on the day of distribution will be eligible to receive a
midyear advance. In no event, however, will any eligible participant receive
such a partial payment unless that individual is employed by Cisco Systems, Inc.
or a participating Cisco subsidiary on the distribution date.

 

If Cisco determines, in its sole and absolute discretion, that the Company
Performance Factor is not at a minimum of 1.00 at the midpoint of the Fiscal
Year, but is at least .80, then a partial payment may, at the sole discretion of
Cisco’s President/CEO, be distributed at that time. Such distribution may be
made to all employees eligible to receive an incentive under the Plan, or to
only some of the employees eligible to receive an incentive under the Plan, as
determined by the President/CEO. Such discretionary payment, if any, will be



--------------------------------------------------------------------------------

Professional & Leadership Incentive Plan FY 2005   Page 7 of 8

 

subject to the same terms and conditions set forth above for a midyear advance
based on a 1.00 Company Performance Factor, except that the maximum amount paid
will be 25% of the incentive target.

 

  G. Year-End Discretionary Incentive Payment: If Cisco Performance Factor is 0,
so that no year-end incentive payment becomes payable under the Plan, then the
President/CEO may, at his or her sole discretion, authorize a year-end payment
in an amount up to 25% of the applicable incentive target to all or a portion of
employees eligible to receive an incentive under the Plan. In no event will an
individual be eligible for such a discretionary payment unless he or she is
employed on the last day of the Fiscal Year. All payments are subject to
reduction for any advances, including but not limited to midyear advances,
unearned commission advances, draws, other outstanding debts and appropriate
withholding.

 

III. MISCELLANEOUS

 

  A. Business Conduct: It is the established policy of Cisco Systems, Inc. and
all of its subsidiaries to conduct business with the highest standards of
business ethics. Employees may not offer, give, solicit or receive any payment
that could appear to be a bribe, kickback or other irregular type of payment
from anyone involved in any way with an actual or potential business
transaction.

 

  B. Employment at Will (US Only): The Company is an at-will employer, which
means that an employee’s employment can be terminated by the employee or the
Company at any time with or without cause. The Company reserves the right to
modify an employee’s duties, title or other terms and conditions of employment
with or without cause. This Plan cannot and should not be interpreted to alter
the at-will nature of the employment relationship between the Company and any
Plan Participant. The at-will nature of the employment relationship cannot be
modified except in a written document signed by Cisco’s CEO or Senior Vice
President of Human Resources. In addition, none of the terms and conditions
applicable to incentive compensation supersedes or modifies in any way the terms
set forth in the Plan Participant’s Proprietary Information and Inventions
Agreement.

 

  C. Subsidiaries: This Plan applies to employees of all Cisco subsidiaries,
except where the employees of a subsidiary are expressly eligible for
participation in a bonus or incentive plan established by the subsidiary by
which they are employed, and/or where employees of a Cisco subsidiary are
expressly informed in writing that they are not eligible for participation in
this Plan. Employees of Cisco-Linksys LLC are not eligible for participation in
this Plan.

 

It is not Cisco’s intention that employees of Cisco or its subsidiaries be
eligible for more than one bonus or incentive plan, unless expressly stated to
the contrary.

 

  D. Dispute Resolution: Plan Participants and the Company acknowledge and agree
that any and all disputes or claims arising from or relating to a Plan
Participant’s



--------------------------------------------------------------------------------

Professional & Leadership Incentive Plan FY 2005   Page 8 of 8

 

recruitment to or employment with the Company (including but not limited to
disputes or claims arising from or relating to the Cisco Systems, Inc.
Professional and Leadership Incentive Plan), or the termination of the Plan
Participant’s employment, will be resolved solely and exclusively pursuant to
final and binding arbitration in lieu of any evidentiary hearing before a
government agency and/or a court trial before a judge or jury, pursuant to the
terms of Cisco’s Arbitration Agreement and Policy, a copy of which can be found
at http://wwwin.cisco.com/HR/employee/proprietary_info/agreement2arbitrate.html.
The parties’ agreement to arbitrate means that both Cisco and the Plan
Participant have expressly waived any and all rights to a trial before a court
or a jury.